Citation Nr: 1143121	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for right knee and left knee disorders.  

In July 2007, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The matters on appeal have been previously remanded twice by the Board.  The matters were first remanded in March 2007 to the Agency of Original Jurisdiction (AOJ) in order to obtain outstanding identified records of pertinent treatment and to provide the Veteran with a VA examination in conjunction with his claims.  Identified private treatment records were associated with the claims folder and the Veteran was afforded a VA examination in September 2008.  Based on the findings recorded in the report of that VA examination, including the Veteran's reported history, the Board remanded the matters again in June 2010.  The Veteran had reported that he received disability benefits from the Social Security Administration (SSA).  The Board instructed the AOJ to obtain copies of the records associated with the SSA determination and associate them with the claims folder.  The Board also instructed the AOJ to obtain another medical opinion to clarify the etiology of the Veteran's current diagnosed bilateral knee disorder, and the report of a November 2010 VA examination with an addendum dated in February 2011 is now contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks entitlement to service connection for right and left knee disorders.  As noted above, these matters were previously remanded by the Board in March 2007 and in June 2010.  Unfortunately, the record does not reflect full compliance with the Board's remand instructions and additional development is needed.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In June 2010, based on a review of the findings contained in the report of a September 2008 VA examination, the Board found that the medical opinion clearly indicated that the Veteran's right and left knee disorders were not first incurred during his period of service.  That medical opinion was incomplete on the matter of whether the Veteran's right knee disorder was aggravated by his period of service beyond the natural progression of the disease.  Another VA examination was obtained in November 2010.  At the time of the November 2010 VA examination, the examiner noted that the Veteran's claims folder was not available for review.  The record reflects that the claims folder was subsequently made available to the examiner to review, and a February 2011 addendum to the November 2010 VA examination was associated with the claims folder.

In both the November 2010 VA examination report and the February 2011 addendum to that examination report, the VA examiner noted that the Veteran reported that he injured his left knee prior to his enlistment into service and not his right knee.  Relying on the Veteran's reported history of no pre-existing right knee injury, the VA examiner did not address the issue of whether the Veteran's right knee disorder was aggravated by his period of service beyond the natural progression of the disease.  

Here, while the Veteran reported that he injured his left knee prior to enlistment, and not his right knee, the service treatment records only show abnormalities involving the right knee at the time of the Veteran's enlistment.  See the reports of a June 1980 enlistment examination and an August 1980 orthopedic consultation.  Further, there is no clear and unmistakable evidence that demonstrates the Veteran had any left knee problems prior to his enlistment in September 1980.  As such, the presumption of soundness attaches with regard to his left knee, but it does not attach to his right knee.  See 38 U.S.C.A. § 1111.  

Specifically, the service treatment records show that the Veteran reported a history of a recent right knee injury at the time of the June 1980 examination for entry into active military service.  Further, a diagnosis of mild internal derangement of the right knee, but with normal x-ray findings, was recorded in the August 1980 orthopedic consultation report prior to his entrance.  Hence, internal derangement of the right knee was not incurred while on active duty.  See 38 U.S.C.A. § 1111.  While internal derangement of the right knee was not incurred during service, the Board must still consider the question of inservice aggravation of the pre-existing right knee condition.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  

Subsequent service treatment records show that the Veteran twice injured his right knee during his period of service (in December 1980/January 1981 and in December 1981) and Dr. A.M. has provided an October 2006 medical statement that suggests that these additional injuries aggravated his pre-existing right knee disorder. 

The Board again instructs the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a new VA examination in order to obtain a medical opinion on whether the Veteran pre-existing right knee disorder (mild internal derangement) underwent quantifiable in-service aggravation, or if there is clear and unmistakable evidence that any increase in severity was due to the natural progress of the disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In addition, in March 2007, the Board had instructed the AOJ to obtain a medical opinion on whether the Veteran's current left knee disorder was caused or aggravated by his right knee.  At no point has a medical professional addressed this matter.  The AOJ should instruct the examiner that if he or she finds that the Veteran's right knee disorder was aggravated by his period of service, then the examiner should also provide a medical opinion on whether there is any secondary left knee disorder.  It is noted that service connection may be awarded on a secondary basis when the evidence shows the Veteran has a second disability that is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

In light of the above, the Board finds that a new VA examination is needed to obtain a medical opinion to address these questions.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent medical treatment that are not yet on file.  

2. Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of any current right knee and left knee disorders.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner is advised that although the Veteran asserts that he did not injure his right knee prior to his entry into service in September 1980, the service treatment records show he reported a history of right knee injury and there is a diagnosis of mild internal derangement prior to his entrance into service.  The Veteran has also asserted that his current left knee disorder is related to his right knee disorder.  Service treatment records, including the enlistment examination and the orthopedic consultation report, are present in the claims file.

The examiner should address each of the following and provide an opinion, with supporting rationale, when necessary:

a. Provide a diagnosis for each current disability involving the Veteran's right and left knees?  

b. With respect to any diagnosed right knee condition that predated service (mild internal derangement), was such condition aggravated beyond the normal progress of the disease during or due to some aspect of the Veteran's military service, including inservice right knee injuries in December 1980/January 1981 and in December 1981?

c. Is it at least as likely as not that any other currently diagnosed right knee disorder (i.e., not the preexisting mild internal derangement) is related to the Veteran's military service?

d. Is it at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed left knee disorder is related to any aspect of the Veteran's period of service?  

e. Is it at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed left knee disorder is secondary to or aggravated by the Veteran's his right knee disorder? 
The examiner should specifically comment upon the medical findings of record, to include Dr. M.'s October 2006 medical statement and the medical conclusions in the previous VA examination reports, and express his or her agreement or disagreement therewith.

The examiner should provide a clinical rationale for any opinion expressed.  If he or she is unable to answer any of the above questions, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3. Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims for service connection on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


